Case 3:17-cv-00165-SMY Document 120 Filed 11/26/19 Page 1 of 1 Page ID #2037



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 JAIMIE HILEMAN,                                    )
                                                    )
                         Plaintiff,                 )
                                                    )
 vs.                                                )   Case No. 17-CV-165-SMY
                                                    )
 INTERNET WINES & SPIRITS CO. and                   )
 GEORGE RANDALL,                                    )
                                                    )
                         Defendants.                )


                           JUDGMENT IN A CIVIL ACTION
       IT IS HEREBY ORDERED AND ADJUDGED having been advised by the parties that all

claims in this matter have been settled or otherwise resolved Plaintiff’s claims against the Defendants

are DISMISSED with prejudice. Accordingly, the Clerk of Court is DIRECTED to close this case.

DATED: November 26, 2019

                                               MARGARET M. ROBERTIE, Clerk of Court

                                               By: s/ Stacie Hurst, Deputy Clerk

Approved:




               STACI M. YANDLE
               United States District Judge
